Citation Nr: 1034716	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In a December 2009 rating decision, the RO increased the rating 
for the service-connected PTSD from 10 percent disabling to 70 
percent disabling, effective from May 31, 2007.  Because the 
increase in the evaluation of the Veteran's PTSD disability does 
not represent the maximum rating available for the condition, the 
Veteran's claim remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that additional relevant VA treatment records 
were received by the Board after certification of the case by the 
RO.  As the Veteran submitted a waiver of RO jurisdiction 
regarding these records in July 2010, the Board may consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304 (2009).

During a hearing before the undersigned Veterans Law Judge in 
July 2010 the Veteran reported that he had to retire due to his 
PTSD symptoms.  In addition, in the report of a VA medical 
examination, dated in December 2009, the Veteran was noted to 
report that he retired early due to his PTSD symptoms.  A review 
of the record reveals that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU) was never adjudicated.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, 
the "identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability based 
on individual unemployability); see also VAOPGCPRPEC 12-2001.  As 
the Veteran has raised the issue of entitlement to TDIU and this 
matter has not yet been the subject of a rating decision, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD does not manifest at any point during the 
period on appeal total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises 
from the initially assigned rating, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an initial evaluation in excess of 70 percent 
disabling for PTSD.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  GAF scores ranging between 71 to 80 reflect symptoms, 
if present, that are a transient and expectable reaction to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Scores between 31 to 40 indicate impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work).  GAF scores between 21 to 30 
indicate that behavior is considerably influenced by delusions or 
hallucinations or reflect serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home, or friends).

Under the provisions of 38 C.F.R. § 4.130, a 70 percent 
evaluation is warranted for occupational and social impairment 
with deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of closes relatives, own 
occupation, or own name.  Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the Veteran's 
social and work situation.  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In a treatment note, dated in April 2005, the Veteran was noted 
to be well groomed.  His affect was not labile and his mood was 
euthymic.  The Veteran's thought content had some intrusive 
thoughts about his military service.  He denied auditory 
hallucinations and delusions and his thought process was intact.  
The GAF assigned was 60.  

In June 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) general medical examination.  The Veteran denied 
any mental problems at that time.  In September 2007 the Veteran 
was noted to have nightmares and to be oriented to place, time, 
and person.  The Veteran was diagnosed with PTSD with comorbid 
depression and assigned a GAF score of 50.

In treatment notes, dated in June 2007 and October 2007, the 
Veteran was noted to be alert.  He was able to follow three step 
commands without difficulty.  His speech was fluent, with intact 
comprehension, intact naming, and intact repetition.  His affect 
was normal and he had no suicidal or homicidal ideation.  

In January 2008 the Veteran was afforded a VA C&P examination.  
The Veteran reported that he had trauma related nightmares two to 
three times per month since his return from the war zone.  He 
indicated that he wakes up from the nightmares with his heart 
racing and sweaty.  The Veteran stated that he becomes 
physiologically aroused when he smells diesel fuel.  The Veteran 
reported that he had trouble sleeping and that he gets about four 
to five hours of sleep each night.  He stated that he has 
hyperstartle and that he has difficulty staying on task after a 
sudden loud noise.  He indicated that he occasionally forgets to 
complete a job but that he is not in danger of losing his job.  
The Veteran reported that he sleeps with his clothes on.  The 
Veteran stated that he is not sleeping with his newlywed wife and 
that there has been no sex in the relationship since he returned 
from the war zone.  He reported that they have a very limited 
social life.

The Veteran reported that he had worked for the same company for 
27 years.  He denied any occupational impairment other than an 
occasional outburst of anger with his supervisor since his return 
from the war one and increased hyperstartle response to loud 
noises.  He reported that he occasionally forgot to complete a 
job but was not in danger of losing his job.  The examiner found 
that he exhibited no impairment in thought processes or 
communication.  His thought processes were logical, linear, and 
goal-directed.  His thought content was devoid of any psychotic 
material.  He was of average intelligence.  His concentration, 
focus, and memory were adequate.  His judgment was fair.  His 
speech was normal in rate and rhythm.  He was cooperative and 
pleasant.  The Veteran exhibited no overt behavioral 
abnormalities.  His mood was anxious.  His affective expression 
matched his mood.  He denied any suicidal or homicidal ideation, 
both past and present.  The examiner noted that the Veteran had 
three re-experiencing symptoms of PTSD, three numbing and 
avoidance symptoms of PTSD, and four hyperarousal symptoms of 
PTSD.  The examiner diagnosed the Veteran with PTSD, mild, and 
assigned a GAF score of 55.

In January 2008 the Veteran was diagnosed with reactive 
depression and PTSD with mood and sleep disturbances.  In a 
statement, dated in July 2008, the Veteran reported that he has 
difficulty concentrating, following instructions, and handling 
stress.

The Veteran was evaluated by a private psychologist in August 
2008.  The Veteran reported that he did not do any shopping.  He 
stated that he sometimes cooked and cleaned.  The Veteran needed 
help in handling and budgeting money and could not maintain a 
residence by himself.  The Veteran reported that his personal 
grooming and hygiene were non-problematic.  The Veteran reported 
problems comprehending and following instructions.  He was noted 
to give his history in a confused manner and to have some 
difficulty focusing on the topic of conversation because of 
scattered thinking.  He was not psychotic but did demonstrate 
some psychomotor agitation.  The Veteran was noted to be able to 
make eye contact, to have appropriate appearance and grooming.  
His posture and gait were normal.  His attitude was cooperative 
and there were no involuntary movements.  The stream of 
conversation showed a mild pressure of speech and his speech rate 
was rapid.  His speech volume was normal and his speech was goal-
directed.  The Veteran had no thought disorder but had some 
tangentiality.  The Veteran's reported that he sometimes gets 
depressed.  He had no suicidal ideation.  The Veteran had 
difficulty maintaining sleep, and his appetite and weight were 
stable.  The Veteran's affect showed constriction with diminished 
intensity.  His affect was appropriate to the content of his 
thought.  The Veteran reported his anxiety level as "bad."  The 
Veteran was negative for hallucinations and delusions.  He denied 
phobias and obsessive compulsive behavior.  The Veteran was 
oriented to time, place, and person.  His long term memory was 
below average.  His short term memory was mildly impaired.  The 
Veteran had difficulty with immediate retention and recall.  The 
Veteran's fund of information was above average.  He had 
difficulty with concentration.  The Veteran's social judgment was 
noted to be impaired at times by his psychopathology.  His 
abstract reasoning ability was below average.  The psychologist 
stated that the severity of the Veteran's emotional problems was 
moderate and that any social and occupational limitations the 
Veteran had were due more to the Veteran's mental status than to 
his physical status.  The Veteran was diagnosed with PTSD.

In February 2009 the Veteran was noted to have poor appetite, 
worsening marital problems, to report being helpless and 
hopeless, poor sleep, and passive suicidal ideation thoughts 
without plan or intent.  The Veteran's speech was normal in rate 
and volume.  His mood was depressed and his affect was 
constricted.  He was linear and goal-directed.  The Veteran 
denied psychotic symptoms, suicidal, and homicidal ideation.  The 
Veteran's impulse control, insight, and judgment were fair.  The 
Veteran was alert and oriented to time, place, and person.  The 
Veteran was diagnosed with PTSD, major depressive disorder, 
recurrent and moderate, and was assigned a GAF score of 65.

In April 2009 the Veteran's speech was normal in rate and volume.  
His mood was depressed and his affect was constricted.  He was 
linear and goal-directed.  The Veteran denied psychotic symptoms 
and denied suicidal and homicidal ideation.  His impulse control, 
insight, and judgment were fair.  The Veteran was alert and 
oriented to time, place, and person.  The Veteran was diagnosed 
with PTSD and major depressive disorder, recurrent and moderate, 
and was assigned a GAF score of 60.

Treatment notes dated in March 2009 and May 2009 revealed that 
the Veteran's speech was normal in rate and volume.  His mood was 
depressed and his affect was constricted.  The Veteran was linear 
and goal-directed.  The Veteran denied psychotic symptoms, 
suicidal and homicidal ideation.  The Veteran's impulse control, 
insight, and judgment fair.  The Veteran was alert and oriented 
to time, place, and person.  The Veteran was diagnosed with PTSD 
and major depressive disorder, recurrent and moderate.

In a treatment note, dated in October 2009, the Veteran reported 
that he still has nightmares about what he saw in Iraq.  The 
Veteran indicated that he had thoughts of harming himself in the 
past but denied any thoughts of harming himself or others at the 
present.

In treatment notes, dated in November 2009 and March 2010, the 
Veteran was reported to have no suicidal or homicidal ideation 
and no visual or auditory hallucinations.  His behavior was noted 
to be cooperative.

The Veteran was afforded a VA C&P examination in December 2009.  
The Veteran was noted to neglect his self-care and personal 
hygiene to some extent and that he showered only every other day 
or every third day.  He brushed his teeth and changed his 
undergarments every day but might wear the same pants and shirt 
for three days or longer.  He retired early from his job as a 
spot welder for General Motors due to his PTSD.  He was having 
trouble getting along with his coordinator, supervisor, and 
everyone else on his assembly line.  He would yell at his co-
workers, supervisor, or coordinator two to three times a week.  
He would get in their faces and have shoving matches at times.  
He had problems with impaired concentration everyday and would 
forget to do certain things on the body of a car that he was 
supposed to do as a spot welder.  He was written up for his 
mistakes three to four times per month.  His supervisor would 
comment on his mistakes nearly every day.  He indicated that he 
had to talk to Union people and go before a Union committee due 
to his employment problems.  He reported that he was suspended 
from his job for three days because of his mistakes.  He stated 
he would return late from breaks because of feeling depressed and 
frustrated.  Sometimes he would make a wrong turn going to work 
because of a lack of concentration.  He would sleep in his car 
before work, during lunch, and on breaks and would sometimes 
return to work late.  He reported that he sleeps in a different 
room from his wife due to his disturbed sleep and nightmares.  He 
indicated that he barely talks to his wife because of his 
feelings of detachment and distance.  He has intense anger at his 
wife associated with his PTSD.  He yells and curses at his wife 
once or twice a week.  He has put his hands on his wife, grabbing 
her by the collar, when angry approximately once or twice a week.  
He yells at his children and grandchildren and has no real 
friends and is detached from other people.  The Veteran misplaces 
his keys and locks his keys in the car and misplaces his wallet 
due to his concentration difficulties once or twice a week.  He 
stays away from people in public and does not talk to people.  
His anger and frustration about his retirement military pay being 
reduced because of his service-connected compensation for PTSD 
was very intense and affected his interactions even with the 
interviewer.  The Veteran's anger associated with his PTSD is 
very intense and interfered with the examination.  

The Veteran experiences intrusive thoughts and memories everyday 
for an hour or two at a time.  He has nightmares once or twice a 
week.  Situations trigger memories and emotions associated with 
his traumatic experiences.  The Veteran had initial insomnia and 
impaired concentration.

The Veteran did not experience hallucinations, delusions, or 
mania.  His speech was generally logical and goal-directed 
although there was some focus on the way his government financial 
benefits are handled.  There was no psychotic impairment of 
thought process or communication.  He experienced suicidal 
ideation once every three to four months when his depression is 
particularly severe.  He did not have any specific plan for 
suicide and he does not intend to commit suicide.  He did not 
have any homicidal ideation.  The examiner noted the symptoms 
were severe and diagnosed the Veteran with PTSD and depressive 
disorder and assigned a GAF score of 48.

In a treatment note, dated in March 2010, the Veteran was noted 
to feel "stressed out."  He reported that he was forgetful, had 
nightmares, had poor sleep, was depressed, had hyperstartle 
response, and had intrusive thoughts related to his service.  The 
Veteran was reported to have no history of suicidal or homicidal 
behavior.  He had no previous psychiatric hospitalizations.  The 
Veteran looked his stated age, was cooperative, and was alert and 
oriented times three.  His mood was neutral and his affect was 
mildly constricted.  His speech was generally goal-directed, 
relevant, and coherent.  He denied hallucinations of any form and 
had no specific delusions.  He denied suicidal and homicidal 
thoughts, intentions, and plans.  His insight and judgment were 
fair.  The Veteran was diagnosed with PTSD and assigned a GAF 
score of 50.

In June 2010 the Veteran was noted to have a neutral mood with 
broad affect.  No specific delusions were elicited.  The Veteran 
denied hallucinations, suicidal and homicidal thoughts, intents, 
and plans.  The Veteran was diagnosed with PTSD.

In the Veteran's testimony at a hearing before the undersigned 
Veterans Law Judge in July 2010 the Veteran reported that he had 
difficulty sleeping.  The Veteran's representative reported that 
the Veteran had difficulties with his memory.  The Veteran 
reported that he retired in 2008 after working for 30 years at 
General Motors.  He indicated that he was written up by his boss 
for errors on the job.  The Veteran's representative stated that 
the Veteran had trouble with employment at General Motors due to 
his agitation, mental status, and lack of communication at times.  
The Veteran's representative reported that the Veteran was 
reassigned, along with other workers, to other plants.  The 
commute was reported to cause the Veteran difficulties.  The 
Veteran reported that he was married but that his marriage had 
had difficulties.  He also reported difficulties with his 
children.  The Veteran reported that he no longer had any 
friends.

The Board finds that entitlement to an initial evaluation in 
excess of 70 percent disabling for PTSD is not warranted.  The 
Board notes that during the entire period on appeal the Veteran 
was married; however, there were and are difficulties with the 
marriage and with his children.  The Veteran retired after 
working for 30 years at the same company and had difficulties 
with his employment including altercations and shouting with 
supervisors and other employees.  The Veteran has reported that 
he neglects his self-care and personal hygiene to some extent; 
has no friends; experiences sleep disturbances and nightmares; 
has difficulty concentrating, following instructions, and 
handling stress; has some impaired memory; and has had suicidal 
ideation in the past without intent or plan.  During the period 
on appeal, the Veteran's GAF scores ranged from 48 to 65 
representing, at worst, serious symptoms or serious impairment in 
social, occupational, or school functioning.  In that regard, it 
is noted that an examiner assessed the Veteran's symptoms as 
severe.  

However, at no point during the period on appeal did the 
Veteran's PTSD manifest total occupational and social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Although the 
Veteran had suicidal ideation in the past the Veteran was never 
found to be a persistent danger to himself.  In addition, the 
Board notes that while the Veteran was not noted to not change 
his outer garments or shower every day, he did change his 
undergarments and brush his teeth each day, and the examiner did 
not find that the Veteran failed to maintain a minimum of 
personal hygiene.  

On one occasion he was noted to have some tangentiality, however, 
the evidence predominantly shows that his thought processes and 
communication are logical, linear, and goal-directed with no 
evidence of psychotic material.  He does not experience 
hallucinations or delusions.  He has not reported that he engages 
in grossly inappropriate behavior nor have practitioners or 
examiners found him to exhibit such.  Although he did have 
altercations on the job, such impaired impulse control is a 
criterion for the currently assigned 70 percent evaluation.  
Moreover, although he reported that he grabbed his wife's collar 
one to two times a week in anger, he has not reported that there 
is a persistent danger that he will hurt her or other people nor 
have any practitioners or examiners assessed him as being a 
persistent danger to others.  In addition, although he has 
reported some confusion when he was assigned to plants in other 
states, examiners have consistently found him to be oriented to 
time and place.  Accordingly, any spatial disorientation that he 
may have exhibited is a criterion for the currently assigned 70 
percent evaluation.  Finally, there is no evidence that the 
Veteran has memory loss to the extent that he has forgotten the 
names of close relatives, his own occupation or his own name.  

The Board notes that the Veteran has been granted Social Security 
Administration (SSA) disability benefits due to PTSD as a primary 
condition and degenerative disc disease (DDD) as the secondary 
disorder.  Although this is evidence that must be considered, it 
is not controlling in deciding whether the Veteran is totally 
disabled for VA purposes.  The reason for this is that the 
criteria for SSA disability benefits are different from the VA's 
rating schedule criteria for total disability.  Although SSA has 
determined the Veteran is entitled to disability benefits based 
on a primary diagnosis of PTSD and a secondary diagnosis of DDD, 
the evidence as a whole shows that the Veteran does not exhibit 
total occupational and social impairment due to the symptoms 
exhibited.  The symptoms and severity support the assignment of 
the 70 percent evaluation but do not show total disability.  As 
such, entitlement to an initial evaluation in excess of 70 
percent disabling for PTSD is denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has considered all of the psychiatric symptomatology 
regardless of the diagnosis in rendering this decision.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has 
also considered whether a staged rating is warranted, however, as 
the evidence does not show that there is any distinct period 
during which the criteria for a total rating are met, staged 
ratings are not for application.  

Finally, the Board has also considered whether the appellant is 
entitled to an extraschedular evaluation as a result of the 
symptoms and manifestations produced by his PTSD.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether an appellant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a appellant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the appellant's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture for the 
service-connected PTSD.  A comparison between the level of 
severity and symptomatology of the appellant's PTSD with the 
established criteria found in the rating schedule shows that the 
rating criteria reasonably describe the appellant's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the appellant does not exhibit other related factors 
such as those provided by the regulation as "governing norms."  
The record does not show that the appellant has required frequent 
hospitalizations for his PTSD.  Additionally, there is not shown 
to be evidence of marked interference with employment solely due 
to this disorder.  While the condition clearly interfered with 
his employment, the assignment of a 70 percent disability rating 
recognizes that there is commensurate industrial impairment.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disorder on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
(2009) is not warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted relevant private treatment 
records from Dr. R.K., and was provided an opportunity to set 
forth his or her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded VA 
medical examinations.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
disabling for posttraumatic stress disorder (PTSD) is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


